Loral Space & Communications Inc. Severance Policy
for Corporate Officers

(Amended and Restated as of December 17, 2008)

Plan Document

1. General Information.

(a) The Loral Space & Communications Inc. Severance Policy for Corporate
Officers (the “Plan”) provides eligible employees of Loral Space &
Communications Inc. (the “Company”) with severance benefits if they are
terminated from employment with the Company or undergo a Separation from Service
for the reasons described herein.

(b) Notwithstanding any other provision of the Plan, the Plan supersedes any and
all prior plans, policies and practices, written or oral, which may have
previously applied governing the payment of severance benefits to “Eligible
Employees.”

(c) The Plan is adopted and effective as of June 14, 2006, as amended and
restated as of December 17, 2008.

2. Eligibility.

(a) You are an “Eligible Employee” for purposes of this Plan if (1) you are the
Chief Executive Officer of the Company (the “CEO”) or (2) (A) you are a regular,
full-time employee of the Company who is the President, the Chief Operating
Officer, the Chief Financial Officer, an Executive Vice President or a Vice
President, (B) your primary place of employment is the Company’s corporate
headquarters located in New York, NY, or such other place designated by the Plan
Administrator, (C) you have been employed by the Company for at least six months
and (D) you have been designated by the Plan Administrator to be an Eligible
Employee and have not thereafter been disqualified by the Plan Administrator;
provided, however, that if the terms and conditions of your employment are
covered by a collective bargaining agreement (unless such agreement provides for
participation in the Plan) or you have entered into a written agreement with the
Company, or received an offer letter from the Company, that provides for
benefits upon termination of employment, and such agreement or offer letter has
not expired or lapsed, you shall not be considered an “Eligible Employee” and
shall not be eligible to participate in this Plan. No individual other than the
CEO shall be eligible to participate in the Plan as an Eligible Employee unless
and until such individual meets all of the requirements of sub-clauses (A), (B),
(C) and (D) of clause (2) above. Except as specifically prohibited under
Section 6 herein, any Eligible Employee other than the CEO may be disqualified
by the Plan Administrator at any time for any reason. At any time upon your
becoming an Eligible Employee or subsequently becoming disqualified hereunder,
the Plan Administrator shall provide you with written notice of your status as
such.

(b) You are a “Participant” for purposes of this Plan if you are an Eligible
Employee whose employment with the Company and all Affiliates is terminated by
the Company or an Affiliate without Cause (a “Qualifying Termination”);
provided, however, that none of the following shall be deemed a Qualifying
Termination and you will not be entitled to severance benefits if:

(1) Your employment is terminated for Cause;

(2) You voluntarily resign from employment or

(3) You cease to be an Eligible Employee due to death, disability or retirement.

For purposes of this Plan, a Category I Employee who becomes a Participant
pursuant to this Section 2(b) shall be referred to as a Category I Participant,
and a Category II Employee who becomes a Participant pursuant to this
Section 2(b) shall be referred to as a Category II Participant.

(c) Notwithstanding anything in the Plan to the contrary, no Participant will be
eligible to receive any severance benefit or Payment (as defined below) under
the Plan unless, and all severance benefits and Payments hereunder shall be
delayed until, the Participant executes and delivers to the Company a general
release of all claims against the Company and its subsidiaries and Affiliates
that contains all of the provisions set forth in Exhibit A hereto and is
otherwise satisfactory to the Company, and all applicable revocation periods
described in such release have expired without such Participant’s having revoked
all or a portion of such release. If a Participant fails to execute such release
on or prior to the Release Expiration Date or timely revokes his acceptance of
such release thereafter, the Participant shall not be entitled to any severance
benefits or Payments hereunder. Notwithstanding anything herein to the contrary,
in any case where the date of termination and the Release Expiration Date fall
in two separate taxable years, all Payments or benefits required to be made to a
Participant that are treated as deferred compensation for purposes of
Section 409A shall be delayed until the later taxable year, and in all cases a
Participant shall receive in a lump sum on the date such release of claims
becomes effective all severance benefits and Payments, if any, that, pursuant to
the applicable payment schedule herein would have been paid prior to such date
but for this Section 2(c). For purposes of this Section 2(c), the term “Release
Expiration Date” means the date that is twenty-one (21) days following the date
upon which the Company timely delivers the release contemplated above, or in the
event that such termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date; provided, however, that in no event
shall the Company deliver the release to a Participant later than January 15
following the year of such Qualifying Termination.

3. Severance Benefits.

(a) Severance Benefit Amounts.

(1) Lump Sum Payment. Subject to Section 2(c) above and Section 3(d) below, in
the event an Eligible Employee becomes a Participant pursuant to Section 2(b),
such Participant shall receive a lump sum payment, not subject to Mitigation
(the “Initial Payment”), within twenty days following such Participant’s
Qualifying Termination, equal to either (x) in the case of a Category I
Participant, the greater of (A) six calendar months’ Pay (i.e., 50% of Pay)
(the “Six-Months’-Pay Amount”) and (B) the sum of (i) three calendar months’ Pay
(i.e., 25% of Pay) plus (ii) two weeks’ Base Salary for every Year of Service
plus (iii) one twelfth (1/12th) of two weeks’ Base Salary for every Month of
Service in excess of such Participant’s Years of Service (the “Three-Plus-Two
Amount”), or (y) in the case of a Category II Participant, the Three-Plus-Two
Amount. Subject to Section 2(c) above and Section 3(d) below, to the extent that
such Participant’s option agreements or other equity award agreements or
incentive compensation agreements with the Company provide for less than 100%
vesting upon such Qualifying Termination, such Participant shall be entitled to
accelerated vesting of such Participant’s unvested options and other equity
awards and incentive compensation awards upon such Qualifying Termination of
(i) with respect to time-vested awards, the next full tranche that would have
vested on the next vesting date under such agreements following such Qualifying
Termination, and (ii) with respect to awards scheduled to vest upon the
occurrence of achieving certain performance or stock-price thresholds, that
portion of such awards that would have vested during the twelve (12) months
following such Qualifying Termination based on the actual achievement of such
thresholds; provided, however, that if such Participant’s Qualifying Termination
occurs within six calendar months following a Corporate Event, such Participant
shall be entitled upon such Qualifying Termination to accelerated vesting of all
outstanding unvested options and other equity awards and incentive compensation
awards, unless the Plan Administrator determines, in his or its sole discretion,
that such Qualifying Termination is for a reason other than that such
Participant’s position with the Company is no longer necessary or is redundant
as a result of such Corporate Event.

(2) Installment Payments. Subject to Section 2(c) above and Section 3(d) below,
in addition to the Initial Payment, a Participant shall be entitled to an
additional severance benefit (the “Additional Severance”). The following table
sets forth, with respect to each category of Participant, (x) the aggregate
amount of the Additional Severance (which, notwithstanding anything in the table
below to the contrary, shall in no event be less than zero) and (y) the maximum
number of the Company’s regular biweekly pay periods during which the Additional
Severance shall be payable (the “Installment Period”).

         
Category of
Participant
 
Category I Participants  
Category II Participants
 
       
Aggregate Amount of
Additional Severance
  Either (x) to the extent
the Initial Payment
equals the
Six-Months’-Pay Amount,
an amount equal to the
Six-Months’-Pay Amount
plus one year’s Base
Salary, or (y) to the
extent the Initial
Payment equals the
Three-Plus-Two Amount, an
amount equal to the
Six-Months’-Pay Amount
plus one year’s Base
Salary minus the excess
of the Three-Plus-Two
Amount over the
Six-Months’-Pay Amount  















Three calendar months’
Pay (i.e., 25% of Pay)
 
       
Installment Period
  39 biweekly pay periods   6 biweekly pay periods
 
       

The Additional Severance shall be payable, subject to the schedule set forth
below in this Section 3(a)(2), in a series of consecutive biweekly installments
(each such installment deemed a separate Payment pursuant to Section 3(i)
below). With respect to Category I Participants, the first 13 Payments of the
Additional Severance, if any, shall be payable in substantially equal biweekly
installments aggregating to the lesser of (x) the Six-Months’-Pay Amount and
(y) the aggregate amount of the Additional Severance, and the next 26 Payments
of the Additional Severance, if any, shall be payable in substantially equal
biweekly installments aggregating to the lesser of (i) one year’s Base Salary
and (ii) the excess of the aggregate amount of the Additional Severance over the
Six-Months’-Pay Amount. With respect to Category II Participants, the Additional
Severance shall be payable in substantially equal biweekly installments during
the Installment Period.

The intent of this payment schedule is to classify the greatest possible portion
of the Additional Severance allowable under law as exempt from the requirements
of Section 409A and to provide for a payment schedule that is compliant with
Section 409A with respect to Payments that cannot be made exempt from the
provisions thereof. As such, Payments that qualify as Exempt STD Payments, if
any, shall be made first, followed by Payments that qualify as Exempt Safe
Harbor Payments, if any, followed by 409A Payments, if any.

Exempt STD Payments. The Payments constituting the Additional Severance shall
commence on the first biweekly payroll date following either (x) in the case of
a Category I Participant, the six-calendar-month anniversary of such
Participant’s Qualifying Termination, or (y) in the case of a Category II
Participant, the three-calendar-month anniversary of such Participant’s
Qualifying Termination, and shall end on the earlier of (i) the date on which
the entire Additional Severance has been paid to the Participant and (ii) the
last biweekly payroll date that is prior to or concurrent with March 15th of the
calendar year following the calendar year in which such Qualifying Termination
occurred. Such Payments shall be deemed Exempt STD Payments as defined in
Section 3(j)(1) below. For purposes of clarification, no Payments of Additional
Severance shall be either deemed Exempt STD Payments or paid pursuant to this
paragraph in the event such Qualifying Termination occurs on or after the date
such that pursuant to the payment schedule above the first Payment of the
Additional Severance would be made to the Participant after March 15th of the
calendar year following the calendar year in which the Qualifying Termination
occurred.

Exempt Safe Harbor Payments. In the event any Payments constituting Additional
Severance remain unpaid after payment of the Exempt STD Payments above (or if no
Payments may be classified as Exempt STD Payments), and provided such
Participant has undergone an Involuntary Separation from Service, such unpaid
Payments shall commence on the first biweekly payroll date following the latest
of (i) March 15th of the calendar year following the calendar year in which the
Qualifying Termination occurred, (ii) the date of such Participant’s Involuntary
Separation from Service and (iii) (1) in the case of a Category I Participant,
the six-calendar-month anniversary of such Participant’s Qualifying Termination,
or (2) in the case of a Category II Participant, the three-calendar-month
anniversary of such Participant’s Qualifying Termination; and shall cease on the
earliest of (x) the date on which the entire Additional Severance has been paid
to the Participant, (y) the last biweekly payroll date that is prior to or
concurrent with the last day of the second calendar year following the calendar
year in which such Involuntary Separation from Service occurred and (z) the date
on which the aggregate value of the Additional Severance theretofore paid to the
Participant (less the value of the Exempt STD Payments, if any) equals two times
the lesser of (A) such Participant’s annualized compensation based upon the
annual rate of pay for services provided to the Company for the calendar year
prior to the calendar year in which such Participant undergoes such Involuntary
Separation from Service and (B) the maximum amount that may be taken into
account under Section 401(a)(17) of the Code with respect to a plan qualified
pursuant to Section 401(a) of the Code for the calendar year in which such
Participant undergoes such Involuntary Separation from Service. Such Payments
shall be deemed Exempt Safe Harbor Payments as defined in Section 3(j)(2) below.
For purposes of clarification, no Payments may be deemed Exempt Safe Harbor
Payments or paid pursuant to this paragraph unless and until the Participant has
undergone an Involuntary Separation from Service.

409A Payments. In the event any Payments constituting Additional Severance
remain unpaid after payment of all Payments that may be classified as Exempt
Payments (or if no Payments may be classified as Exempt Payments), and the
Participant has undergone a Separation from Service, such unpaid Payments shall
commence on the first biweekly payroll date following either (i) the date on
which the last Exempt Safe Harbor Payment was paid to the Participant, or
(ii) if no Payments may be deemed Exempt Safe Harbor Payments, the latest of
(1) March 15th of the calendar year following the calendar year in which the
Qualifying Termination occurred, (2) the date of such Participant’s Separation
from Service and (3) (x) in the case of a Category I Participant, the
six-calendar-month anniversary of such Participant’s Qualifying Termination, or
(y) in the case of a Category II Participant, the three-calendar-month
anniversary of such Participant’s Qualifying Termination; subject in all cases
to possible delay as set forth in Section 3(k) below.

The Additional Severance shall be subject to Mitigation (as defined in Section 4
below).

(b) Continued Medical Insurance Coverage. In addition to the cash severance
provided in Section 3(a) of the Plan, subject to Section 2(c) above and
Section 3(d) below, each Participant shall be entitled to continued
participation in the Company’s medical, prescription, dental and vision
insurance coverage following the Participant’s Qualifying Termination through
one of the following two alternatives:

(1) A Participant may elect to participate in the Loral Retiree Medical Plan if
such Participant elects to begin receiving benefits from the Retirement Plan of
Space Systems/Loral, Inc. (the “SS/L Retirement Plan”). The Participant shall
remain eligible to participate in the Loral Retiree Medical Plan for so long as
the Participant is covered under other medical insurance coverage (e.g., COBRA
continuation or coverage provided by other employment) and has not allowed such
medical coverage to lapse at any time. The Participant shall make contributions
toward the cost of such Participant’s medical insurance in accordance with the
Loral Retiree Medical Plan. The Participant’s contributions will be deducted
from the Participant’s monthly retirement benefit payment from the SS/L
Retirement Plan.

(2) The Participant may elect COBRA continuation coverage of medical,
prescription, dental and vision insurance. During the Severance Period, the
Participant’s COBRA insurance premiums will be subsidized by the Company as
follows: The Participant shall contribute to the premium at the same rate at
which corporate employees of the Company contribute to the Company’s medical,
prescription, dental and vision insurance programs during the relevant period,
and the Company shall pay the remainder of the premium; provided, however, if
during the Severance Period the Participant obtains employment that offers
medical, prescription, dental or vision insurance coverage, the Company’s
subsidy with respect to such coverage shall end on the earlier of (x) the date
the Participant becomes an active participant under the new coverage if the
Participant elects to be covered thereunder and (y) the date the Participant
declines the new coverage. To the extent that the Participant declines any such
new coverage, the Participant may elect to continue COBRA coverage but will be
responsible for the full COBRA premium (102% of total cost). After the Severance
Period, the Participant may elect to continue COBRA coverage at the full premium
(102% of total cost) for the remainder of the COBRA continuation period
(generally 18 months from the date of termination). For purposes of Section 3(b)
and (c), the term “Severance Period” means the period commencing on an Eligible
Employee’s Qualifying Termination and continuing for either (i) for a Category I
Participant, twenty-four calendar months, or (ii) for a Category II Participant,
(x) three calendar months plus (y) the number of full calendar months of Pay
and/or Base Salary plus (z) one additional calendar month for any partial
calendar month of Base Salary, in each case of (y) and (z) as covered by
Section 3(a)(2) herein with respect to calculating a Category II Participant’s
Additional Severance. Any such participation in the Company’s medical,
prescription, dental, and vision insurance coverage following a Participant’s
termination of employment shall be subject to all changes to the Company’s
medical, prescription, dental and vision insurance program following the
Participant’s termination of employment, including, but not limited to, any
increases in the employee premium amounts payable by the employees and the
Participant.

If a Participant elects option (1) above, such Participant’s participation, if
any, in the Medical Executive Reimbursement Program (“MERP”) shall end on the
last day of the calendar year in which such Participant’s Qualifying Termination
occurs; if a Participant elects option (2) above and such Participant
participated in the MERP immediately prior to such Participant’s Qualifying
Termination, such Participant shall continue to participate in the MERP, at no
cost, through the end of the year in which the Severance Period ends.

With respect to either alternative (1) or (2) above, the Participant must submit
or arrange for the submission of all reimbursement requests no later than
180 days following the date such expenses are incurred, and the Company shall
arrange for reimbursement of all such allowable expenses no later than the end
of the Participant’s taxable year following the taxable year in which such
expenses are incurred.

(c) Continued Executive Life Insurance Coverage. In addition to the cash
severance provided in Section 3(a) of the Plan and the continued medical
coverage provided in Section 3(b) of the Plan, subject to Section 2(c) above and
Section 3(d) below, to the extent the Company provided executive life insurance
benefits to any Participant immediately prior to such Participant’s Qualifying
Termination, such Participant shall be entitled following a Qualifying
Termination that is a Separation from Service to continued participation in the
executive life insurance benefits provided to such Participant immediately prior
to such Participant’s Qualifying Termination. Such benefits shall commence on
the date of such Participant’s Separation from Service and shall continue
through the end of the Participant’s Severance Period (such period of continued
executive life insurance is referred to hereafter as the “Continued Insurance
Coverage Period”). As such, each year during the Continued Insurance Coverage
Period, the Company shall pay to the insurance company or companies pursuant to
which such Participant was insured while employed in accordance with the terms
of such policy or policies covering such Participant, the annual premium(s) due
on the individual executive life insurance policy or policies. Such payment(s)
shall be made on the date or dates during each such year on which such premiums
are due; provided, however, if during the Continued Insurance Coverage Period
the Participant obtains Employment that offers comparable executive life
insurance benefits, the Company’s obligation to make premium payments hereunder
shall end on the date such Participant becomes eligible for such comparable
executive life insurance benefits. Each Participant shall be responsible for
payment of all applicable payroll taxes with respect to such premiums paid by
the Company.

(d) Discretionary Severance Option. Notwithstanding anything in this Section 3
to the contrary, in the event any Eligible Employee becomes a Participant
pursuant to Section 2(b), the Plan Administrator, in his or its sole discretion,
may offer such Participant an alternative severance benefit in lieu of the
severance benefit set forth in Section 3(a), (b) and (c) above, unless such
alternative severance benefit would be deemed a “substitute for a payment of
deferred compensation” within the meaning of Treasury
Regulation Section 409A-3(f) that otherwise violates Section 409A. In the event
the Plan Administrator offers a Participant such an alternative severance
benefit pursuant to this Section 3(d), the Participant will have a choice
between the severance benefits set forth in Section 3(a), (b) and (c) and the
alternative severance benefit offered under this Section 3(d).

(e) Taxes on Severance Pay. The severance benefits pursuant to this Section 3,
including without limitation, with respect to Participants who are “highly
compensated individuals” for purposes of Section 105 of the Code, the Company’s
subsidy of a Participant’s medical, prescription, dental and vision insurance
premiums pursuant to Section 3(b), are considered taxable income. Except as
otherwise provided herein, all appropriate federal, state and local taxes will
be withheld from all severance benefits.

(f) Severance Benefit Offsets. Notwithstanding anything herein to the contrary,
the amount of the severance benefit that any Participant is entitled to receive
under the Plan shall be the amount calculated in accordance with this Section 3
of the Plan, less all amounts, if any, that such Participant is entitled to
receive as a result of the circumstances of his or her termination under the
Federal Worker Adjustment and Retraining Notification Act (Pub. L. 100-379) and
other similar federal, state or local statutes. Each Participant shall be
obligated to cooperate with and respond to the Company’s requests for
documentation, at any time such Participant is subject to Mitigation, relating
to any Compensation then earned by such Participant. During the Installment
Period, each Participant shall report to the Company in writing the amount of
any Compensation earned by, owed to or promised to such Participant on account
of such Participant’s Employment, if any. Each Participant subject to Mitigation
shall submit to the Company a Mitigation Certification in the form attached
hereto as Exhibit B upon commencement of the Installment Period, every three
months thereafter and in any event, promptly upon becoming engaged in
Employment.

(g) Forfeiture of Severance Benefits. All rights of a Participant to receive
further severance benefits will be forfeited if the Plan Administrator
determines, in his or its sole discretion, after the commencement of severance
benefits hereunder to such Participant that (1) the Company had Cause to
terminate such Participant’s employment with the Company prior to actual
termination, (2) such Participant has failed to cooperate or respond to the
Company’s request for documentation relating to Compensation earned by such
Participant, as required by Section 3(f), or has falsely responded with respect
thereto or (3) following termination of employment, such Participant acts in a
manner detrimental to the best interests of the Company in any material respect.

(h) Continuation of Benefits in the Event of Death. In the event a Participant
dies after termination of employment with the Company but prior to receipt of
his or her entire severance benefit, the remaining Payments owing to the
Participant shall be paid in a lump sum to the Participant’s estate, and the
continued medical, prescription, dental and vision insurance coverage pursuant
to Section 3(b) herein shall cease.

(i) Lump Sum and Installment Payments Deemed Separate Payments. Each lump sum
payment to a Participant pursuant to Section 3(a)(1) herein shall be deemed a
separately identified amount within the meaning of Treasury
Regulation Section 1.409A-2(b)(2)(i) and by virtue of Treasury
Regulation Section 1.409A-2(b)(2)(iii) shall be a separate payment hereunder
(each, a “Lump Sum Payment”). In addition, each separate biweekly installment
payment provided pursuant to Section 3(a)(2) herein shall be deemed a separately
identified amount within the meaning of Treasury
Regulation Section 1.409A-2(b)(2)(i) and by virtue of Treasury
Regulation Section 1.409A-2(b)(2)(iii) shall be a separate payment hereunder
(each, an “Installment Payment”) (each Lump Sum Payment and each Installment
Payment, a “Payment”).

(j) Certain Payments Exempt from Section 409A.

(1) Short Term Deferral. Each Payment made to a Participant shall be exempt from
Section 409A by virtue of Treasury Regulation Section 1.409A-1(b)(4) (the
short-term deferral exemption) to the extent that, pursuant to the terms of the
applicable payment schedule hereunder for such Payment, such Payment must be
made on or prior to March 15th of the calendar year immediately following the
year in which such Participant undergoes a Qualifying Termination. The Payments
that are exempt from Section 409A pursuant to this Section 3(j)(1) shall be
referred to herein as “Exempt STD Payments.”

(2) Separation Pay Safe Harbor. Each Payment made to a Participant shall be
exempt from Section 409A by virtue of Treasury Regulation Section
1.409A-1(b)(9)(iii) (the separation pay plan exemption) to the extent that,
pursuant to the terms of the applicable payment schedule hereunder for such
Payment, such Payment (A) must be made to a Participant (x) after an Involuntary
Separation from Service, (y) following March 15th of the calendar year
immediately following the calendar year in which such Participant undergoes a
Qualifying Termination and (z) prior to the last day of the second calendar year
following the calendar year in which such Involuntary Separation from Service
occurs, and (B) is, when added together with all other Payments theretofore paid
to such Participant that satisfy the requirements of clause (A) above, no
greater than two times the lesser of (i) such Participant’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year prior to the calendar year in which such
Participant undergoes such Involuntary Separation from Service and (ii) the
maximum amount that may be taken into account under Section 401(a)(17) of the
Code with respect to a plan qualified pursuant to Section 401(a) of the Code for
the year in which such Participant undergoes such Involuntary Separation from
Service. The Payments that are exempt from Section 409A pursuant to this
Section 3(j)(2) shall be referred to herein as “Exempt Safe Harbor Payments.”

(3) Exempt STD Payments and Exempt Safe Harbor Payments shall be referred to
herein collectively as “Exempt Payments,” and the Payments that are not Exempt
Payments shall be referred to herein as “409A Payments.”

(k) Delay of Payment for Specified Employees. Notwithstanding anything herein to
the contrary, in the event that a Participant is a “specified employee” within
the meaning of Treasury Regulation Section 1.409A-1(i) as of the date such
Participant undergoes a Separation from Service, any 409A Payment otherwise
required to be made to the Participant hereunder shall be delayed for such
period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, the Participant shall be paid,
in a single cash lump sum, an amount equal to the aggregate amount of all 409A
Payments delayed pursuant to the preceding sentence, and any remaining 409A
Payments not so delayed shall continue to be paid pursuant to the payment
schedule set forth herein.

4. Definitions. For purposes of the Plan, the following definitions shall apply:

(a) “Affiliate” shall mean each entity, other than the Company, with whom the
Company would be considered a single employer as provided in Treasury
Regulation Section 1.409A-1(h)(3).

(b) “Base Salary” with respect to any Participant, means such Participant’s
annual base salary in effect immediately prior to such Participant’s termination
of employment with the Company.

(c) “Category I Employee” shall mean an Eligible Employee who is the Chief
Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer or an Executive Vice President of the Company.

(d) “Category II Employee” shall mean an Eligible Employee with the title of
Vice President who is not a Category I Employee.

(e) “Cause” shall have the meaning set forth in the Company’s 2005 Stock
Incentive Plan or any successor thereto. The determination of whether any
conduct, action or failure to act on the part of any Eligible Employee
constitutes Cause shall be made by the Plan Administrator in his or its sole
discretion.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Compensation” means compensation income derived from rendering services,
other than Equity-Based Compensation.

(h) “Corporate Event” means (i) a Change in Control (as defined in the Company’s
2005 Stock Incentive Plan), (ii) a New Skynet Sale Event (as defined in the
Company’s 2005 Stock Incentive Plan), (iii) a New SS/L Sale Event (as defined in
the Company’s 2005 Stock Incentive Plan), (iv) the merger, consolidation or
other business combination of the Company, Loral Holdings Corporation
(“Holdings”) or Space Systems/Loral, Inc. (“SS/L”), or any of their
subsidiaries, with another entity or (v) the acquisition by the Company,
Holdings or SS/L, or any of their subsidiaries of all or substantially all of
the stock or assets of another entity.

(i) “Employment” means the state of being an employee, consultant, sole
proprietor or director, or having any other position (including self-employment)
with or for any person or entity other than the Company or a subsidiary of the
Company, through which a Participant receives or is or becomes entitled to
receive Compensation.

(j) “Equity-Based Compensation” means equity-based compensation income derived
from rendering services, including, but not limited to, stock options, stock
appreciation rights, restricted stock, restricted stock units, phantom stock
awards and other equity-based awards, provided such Equity-Based Compensation is
granted in the ordinary course of business and not in lieu of any salary, bonus
or other compensation or for the purpose of avoiding or circumventing
Mitigation.

(k) “Involuntary Separation from Service” shall mean a Separation from Service
due to the independent exercise of the unilateral authority of the Company or an
Affiliate to terminate an individual’s services, other than due to the
individual’s implicit or explicit request, where the individual was willing and
able to continue performing services.

(l) “Mitigation” means the reduction, on a prospective basis, of any installment
severance benefits to which a Participant is entitled pursuant to Section 3
herein (including a reduction to but not below $0) by an amount equal to the
Compensation then being received by such Participant or owed or promised to such
Participant from any Employment other than Employment with the Company or an
Affiliate for services rendered during the Installment Period.

(m) “Month” shall mean a period of 30 days.

(n) “Months of Service” shall mean a Participant’s completed full Months of
full-time employment with the Company measured from the most recent anniversary
of his/her date of hire by the Company. For purposes of this definition, a
Participant will receive credit for an additional full Month of Service in
excess of the number of full Months (of 30 days each) of full-time employment
with the Company to the extent he or she has at least an additional 16 days of
full-time employment with the Company.

(o) “Pay” with respect to any Participant means the sum of (x) the Participant’s
Base Salary plus (y) the average of the annual incentive bonus compensation paid
to the Participant in the twenty-four calendar months immediately prior to such
Participant’s termination of employment with the Company.

(p) “Prior Employment” for any Participant shall mean full-time employment with
the Company prior to one or more breaks in service for such Participant.

(q) “Section 409A” means Section 409A of the Code.

(r) “Separation from Service” with respect to any Eligible Employee shall mean
the termination of such Eligible Employee’s employment from the Company and all
Affiliates that qualifies as a “separation from service” as provided in Treasury
Regulation Section 1.409A-1(h); provided, however, that a Participant shall be
deemed to have undergone a “termination of employment” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1)(ii) with the Company and all
Affiliates when the Participant’s level of services to the Company and all
Affiliates is permanently reduced to less than 50% of the level of services
provided to the Company and all Affiliates in the immediately preceding
thirty-six (36) months.

(s) “Year” shall mean a period consisting of 365 consecutive days (or 366
consecutive days including February 29 of a leap year) (for example, an employee
who is hired on September 7 and remains employed until the following September 6
shall receive credit for a Year, regardless of whether such service spans
February 29 of a leap year).

(t) “Years of Service” shall mean a Participant’s completed Years of full-time
employment with the Company measured from his/her date of hire by the Company.

5. Administrative Information.

(a) Plan Name. The full name of the Plan is the Loral Space & Communications
Inc. Severance Policy for Corporate Officers.

(b) Plan’s Sponsor. The Plan is sponsored by Loral Space & Communications Inc.,
600 Third Avenue, New York, NY 10016, (212) 697-1105.

(c) Employer Identification Number. The employer identification number
(EIN) assigned to the Plan Sponsor by the Internal Revenue Service is
87-0748324.

(d) Type of Plan and Funding. The Plan is a severance plan for the benefit of
employees of the Company who are members of a select group of management or
highly compensated employees. The benefits provided under the Plan are paid from
the Company’s general assets. No fund has been established for the payment of
Plan benefits. No contributions are required under the Plan.

(e) Plan Administrator.

(1) The Plan shall be administered by the CEO, provided, that, with respect to
the CEO, the Plan shall be administered by Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company
(the “Board”). The term “Plan Administrator” shall refer to the CEO or the
Compensation Committee, as applicable.

(2) The Plan Administrator has full responsibility for the operation of the
Plan. No supervisor or other officers of the Company are authorized to interpret
provisions of the Plan or make representations that are contrary to the
provisions of the Plan document as interpreted by the Plan Administrator. All
correspondence and requests for information should be directed as follows: Loral
Space & Communications Inc., Plan Administrator, Loral Space & Communications
Inc. Severance Policy for Corporate Officers, 600 Third Avenue, New York, NY
10016, (212) 697-1105.

(3) Subject to the express provisions of this Plan, the Plan Administrator shall
have sole authority to interpret the Plan (including any vague or ambiguous
provisions) and to make all other determinations deemed necessary or advisable
for the administration of the Plan; provided, however that the Plan
Administrator shall have absolute discretion to determine whether, and the
extent to which, a Participant’s Prior Employment shall be considered in
determining such Participant’s Years of Service or Months of Service, and such
determination may be different for different Participants under similar or
different circumstances. All determinations and interpretations of the Plan
Administrator shall be final, binding, and conclusive as to all persons.

(f) Agent for Service of Process. Should it ever be necessary, legal process may
be served on the Plan Administrator at: Loral Space & Communications Inc., 600
Third Avenue, New York, NY 10016, Attn: General Counsel.

(g) Type of Administration. The Plan is administered by Loral Space &
Communications Inc.

(h) Plan Year. January 1 — December 31.

6. Plan Amendment or Termination. The Company reserves the right, in its sole
and absolute discretion to amend or terminate, in whole or in part, any or all
of the provisions of the Plan, including an amendment that reduces or eliminates
the benefits hereunder, by action of the Board (or a duly authorized committee
thereof) at any time; provided, however, that, following a Change in Control of
the Company, as defined in the Company’s 2005 Stock Incentive Plan, no
termination or amendment of the Plan that negatively affects the rights or
benefits of any Eligible Employee or Participant hereunder shall be effective as
to such Eligible Employee or Participant and no Eligible Employee may be
disqualified, in either case, without such Eligible Employee’s or Participant’s
consent thereto; and further provided, however, that no termination or amendment
of the Plan that negatively affects the rights or benefits of any Participant
hereunder shall be effective as to such Participant who has undergone a
Qualifying Termination prior to the date of the amendment or termination of the
Plan without such Participant’s consent thereto.

7. Other Important Plan Information.

(a) Employment Rights Not Implied. Participation in the Plan does not give any
Eligible Employee the right to be retained in the employ of the Company, nor
does it guarantee any right to claim any benefit except as outlined in the Plan.

(b) Governing Law. This Plan shall be construed and interpreted in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”), to the
extent applicable, and the laws of the State of New York, without regard to the
principles of conflicts of law thereof.

(c) No Liability. No director, officer, agent or employee of the Company shall
be personally liable in the event the Company is unable to make any payments
under the Plan due to a lack of, or inability to access, funding or financing,
legal prohibition (including statutory or judicial limitations) or failure to
obtain any required consent. In addition, neither the Plan Administrator, the
Company, any Affiliate of the Company nor any director, officer, agent or
employee of the Company or any Affiliate shall be personally liable by reason of
any action taken with respect to the Plan for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless each director,
officer, agent and employee of the Company, including the Plan Administrator, to
whom any duty or power relating to the administration or interpretation of the
Plan may be allocated or delegated, against any reasonable cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Board) arising out of any act or omission to act
in connection with the Plan unless arising out of such person’s own fraud, bad
faith or gross negligence.

(d) Section 409A Compliance. All Payments and benefits hereunder are intended to
comply with or be exempt from the provisions of Section 409A. To the extent that
there are any ambiguities in this document, they shall be interpreted and
administered consistent with such intent. Notwithstanding the immediately prior
sentence, (i) if any term or provision of this Plan intended to cause a Payment
or benefit hereunder to be compliant with Section 409A is found to cause such
Payment or benefit to be noncompliant therewith or (ii) if any term or provision
of this Plan intended to cause a Payment or benefit hereunder to be exempt from
Section 409A is found to cause such Payment or benefit to be subject thereto, in
each case, in any jurisdiction, such provision shall be struck as void ab
initio, and a compliant or exempt term or provision, as applicable, shall be
deemed substituted for such noncompliant or nonexempt provision, as applicable,
that preserves, to the maximum lawful extent, the intent of the Plan, and any
court or arbitrator so holding shall have authority and shall be instructed to
substitute such compliant or exempt provision; provided, however, that if any
such noncompliance or nonexemption, as applicable, is due to a deficiency of one
or more terms or provisions, such appropriate terms or provisions shall be
deemed to be added to cure such noncompliance or nonexemption, as applicable,
that preserves, to the maximum lawful extent, the intent of the Plan, and any
such court or arbitrator shall have authority and shall be instructed to
supplement the Plan with such compliant or exempt terms or provisions, as
applicable. If, due to the payment schedule herein with respect to any amount
payable pursuant hereto, the payment of or entitlement to such amount would
cause a Participant to incur any additional tax or interest under Section 409A,
the Company may, after consulting with such Participant, reform such applicable
payment schedule, with respect to such Participant only, to the extent necessary
to comply with Section 409A, but only if, after consultation, such payment
schedule can be reformed to so comply; provided, however, that in no event shall
the Company be obligated to reform any payment schedule herein in a manner that
would result in an increased cost to the Company, and any such reformation shall
preserve, to the maximum extent practicable, the economic benefit to such
Participant of the applicable amount without violating the provisions of
Section 409A. Nothing herein, and no act taken or not taken by the Company in
consultation with a Participant is intended to guarantee compliance with
Section 409A. Neither the Plan Administrator, the Company, any Affiliate of the
Company nor any employee, officer or director of the Company or any Affiliate
shall be liable to any Participant for any additional taxes or other penalties
incurred or suffered by such Participant due to the Plan’s failure to comply
with Section 409A.

8. Claims Appeal Procedure.

The following information is intended to comply with the requirements of the
ERISA and provides the procedures an Eligible Employee may follow if he or she
disagrees with any decision about eligibility for Plan payments. The
determination by the Plan Administrator as to whether any person is an Eligible
Employee is final and binding and is not subject to review.

(a) An Eligible Employee will be informed as to whether or not he/she will be a
Participant under the Plan, and thereby entitled to benefits under the Plan, on
or before the last day worked. Eligible Employees who believe they are entitled
to benefits under the Plan and do not receive notice of their status as a
Participant, or who have questions about the amounts they receive, must write to
the Plan Administrator within thirty (30) days of the date of their respective
termination.

(b) If the Plan Administrator denies an Eligible Employee’s claim for benefits
under the Plan, the Eligible Employee will be sent a letter within ninety
(90) days (in special cases, more than 90 days may be needed and he or she will
be notified if this is the case) explaining:

(1) the specific reason or reasons for the denial;

(2) the specific provisions on which the denial is based;

(3) any additional material or information necessary for the Participant to
perfect the claim and an explanation of why such material or information is
necessary and

(4) an explanation of the Plan’s claim review procedure.

(c) If payment is denied or the Eligible Employee disagrees with the amount of
the payment, he or she may file a written request for review within sixty
(60) days after receipt of such denial. This request should be filed with the
Plan Administrator. The letter which constitutes the filing of an appeal should
ask for a review and include the reasons why the Eligible Employee believes the
claim was improperly denied, as well as any other appropriate data, questions or
comments. In addition, an Eligible Employee is entitled to:

(1) review documents pertinent to his or her claim at such reasonable time and
location as shall be mutually agreeable to the Eligible Employee and the Plan
Administrator; and

(2) submit issues and comments in writing to the Plan Administrator relating to
his or its review of the claim.

(d) A final decision will normally be reached within sixty (60) days, unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered as soon as possible. The Eligible Employee will
receive a written notice of the decision on the appeal, indicating the specific
reasons for the decision as well as specific references to the Plan provisions
on which the decision is based.

9. The Plan Supersedes All Prior Severance Arrangements. Except as expressly
provided in a written employment or other agreement or written offer letter
between the Company and an individual, the Plan and the Loral Space &
Communications Inc. Severance Policy for Corporate Office Employees (the
“Severance Policies”) represent the only policies, plans, arrangements and
practices providing severance benefits upon termination of employment, and the
Severance Policies supersede all prior written or oral policies, plans,
arrangements and practices providing severance benefits upon termination of
employment.

1

Exhibit A

[Form of General Release]

1. Opportunity for Review and Revocation. You have twenty-one (21) days to
review and consider this release (this “Release”). Notwithstanding anything
contained herein to the contrary, this Release will not become effective or
enforceable for a period of seven (7) calendar days following the date of its
execution, during which time you may revoke your acceptance of this Release by
notifying Avi Katz, in writing. To be effective, such revocation must be
received by the Company no later than 5:00 p.m. local time on the seventh
calendar day following its execution. Provided that the Release is executed and
you do not revoke it, the eighth (8th) day following the date on which this
Release is executed shall be its effective date (the “Effective Date”). In the
event of your revocation of this Release pursuant to this Section 1, this
Release will be null and void and of no effect, and the Company will have no
further obligations to you hereunder or, except where explicitly provided
otherwise therein, under the Plan.

2. Waiver and Release of Claims.

(a) As used in this Release, the term “claims” will include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.

(b) You hereby waive and release any and all claims and potential claims, known
and unknown, you have against the Company, parent companies, related
corporations, subsidiaries or affiliates, or their officers, directors,
employees or agents, relating to or arising out of, your employment with the
Company and the termination of your employment, including, without limitation,
claims as to tax consequences to you of any payments made to you by the Company.
This Release applies to all claims relating to your employment, including, but
not limited to, claims arising under the New York State Executive Law or the New
York City Civil Rights Law, any statutory, contract or tort claims and any
claims arising under Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act of 1990 or the Fair Labor Standards Act. This
Release does not apply to any claims not covered herein that arise after the
date this release is executed by you and delivered to the Company, nor does this
waiver and release limit your ability to enforce the terms of this Release.

(c) You acknowledge and agree that as of the Effective Date, you have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

(d) You specifically release all claims relating to your employment and its
termination under ADEA, a United States federal statute that, among other
things, prohibits discrimination on the basis of age in employment and employee
benefit plans.

(e) Notwithstanding any provision of this Release to the contrary, by executing
this Release, you are not releasing any claims relating to any indemnification
rights you may have as a former officer or director of the Company or its
subsidiaries in accordance with the Company’s or such subsidiary’s bylaws, as
the case may be.

3. Knowing and Voluntary Waiver. You expressly acknowledge and agree that you:

(a) Are able to read the language, and understand the meaning and effect, of
this Release;

(b) Have no physical or mental impairment of any kind that has interfered with
your ability to read and understand the meaning of this Release or its terms,
and that your not acting under the influence of any medication, drug or chemical
of any type in entering into this Release;

(c) Are specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay you the amounts set forth in the
Plan. The Company has agreed to provide such amounts because of your agreement,
among others, to accept it in full settlement of all possible claims you might
have or ever had, and because of your execution of this Release;

(d) Understand that, by entering into this Release, you do not waive rights or
claims under ADEA that may arise after the Effective Date;

(e) Had or could have had twenty-one (21) calendar days in which to review and
consider this Release;

(f) Were advised to consult with your attorney regarding the terms and effect of
this Release and

(g) Have signed this Release knowingly and voluntarily.

4. No Suit. You represent that you have not filed or permitted to be filed
against the Company or any related companies, individually or collectively, any
complaints or lawsuits arising out of your employment, or any other matter
arising on or prior to the date hereof.

5. Successors and Assigns. The provisions hereof shall enure to the benefit of
your heirs, executors, administrators, legal personal representatives and
assigns and shall be binding upon your heirs, executors, administrators, legal
personal representatives and assigns.

6. Severability. If any provision of this Release shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect. The illegality or unenforceability of such
provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Release.

7. Non-Disparagement. You agree to refrain from making any disparaging, negative
or uncomplimentary statements regarding the Company, any related companies
and/or any officers, employees or other service providers of the Company or
related companies.

8. Non-Disclosure. You shall not disclose the nature or terms of this Release or
the negotiations that led to this Release to any person or entity, other than
your spouse, tax advisors and legal counsel, without the written consent of the
Company, unless required to do so by law.

9. Non-Admission. Nothing contained in this Release will be deemed or construed
as an admission of wrongdoing or liability on the part of you or the Company.

10. Entire Agreement. This Release and the Plan together constitute the entire
understanding and agreement of the parties hereto regarding the termination of
your employment. This Release and the Plan supersede all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Release.

11. Governing Law. EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE
STATE OF NEW YORK, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT
STATE. ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE SHALL BE
BROUGHT EXCLUSIVELY IN THE FEDERAL COURT IN THE STATE OF NEW YORK. BY EXECUTION
OF THE RELEASE, THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES, CONSENT TO
THE EXCLUSIVE JURISDICTION OF SUCH COURT, AND WAIVE ANY RIGHT TO CHALLENGE
JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION OR
PROCEEDING UNDER OR IN CONNECTION WITH THE RELEASE. EACH PARTY TO THIS RELEASE
ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.

2

Exhibit B

[Form of Mitigation Certification]

In accordance with the Loral Space & Communications Inc. (“Loral”) Severance
Policy for Corporate Officers and a General Release and Termination Agreement
effective      (the “Severance Arrangement”), I am entitled to receive or am
currently receiving severance payments that are subject to mitigation. Pursuant
to the Severance Arrangement, at the inception of the period during which I am
entitled to receive severance payments in a series of installments and every
three months thereafter during such installment payment period (the “Mitigation
Period”), I am required to certify my employment status. Pursuant to these
requirements, I hereby certify that, as of      :

? I am not currently engaged in Employment (as defined in the Severance
Arrangement) nor do I have any definitive expectations for Employment prior to
my next certification.

? I am currently engaged in Employment.

My current annual salary or compensation is $     ($     /biweekly) and my
target bonus or incentive compensation for the current year is $     . The
following is a list of all other compensation that I am entitled to in
connection with my current Employment, including any amount received as a
signing bonus and any amount of compensation promised or owed to me but not yet
paid to me:      

     

     

I understand that any or all of the installments severance payments due to me
pursuant to the Severance Arrangements are subject to reduction on a
dollar-for-dollar basis based on the compensation that I am entitled to receive
in connection with my current Employment.

? Although I am not currently engaged in Employment as of the above date, I do
expect to be employed as of      , which is prior to my next mitigation
certification. My expected annual salary or compensation will be
$     ($     /biweekly) and my target bonus or incentive compensation for the
first year of Employment will be $     . The following is a list of all other
compensation that I expect to be entitled to in connection with such Employment,
including any amount to be received as a signing bonus and any amount of
compensation promised or owed to me but that will not be paid to me immediately:
     

     

     

I understand that any or all of the installment severance payments due to me
pursuant to the Severance Arrangements are subject to reduction on a
dollar-for-dollar basis based on the compensation that I am entitled to receive
in connection with such Employment.

Lastly, I understand if my Employment status changes at any time during the
Mitigation Period, I am required to and will immediately notify Loral of such
change.

Signature:      

Date:      

3